                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 IREDELL SANDERS,

                          Plaintiff,

         v.                                                 CAUSE NO. 3:19-CV-189-DRL-MGG

 CITY OF SOUTH BEND,

                          Defendant.

                                       OPINION AND ORDER

        Iredell Sanders, without the benefit of counsel, filed an amended complaint against the City

of South Bend. He also filed a motion for leave to proceed in forma pauperis. When presented with an

IFP application, the district court makes two determinations: (1) whether the suit has sufficient merit;

and (2) whether the plaintiff’s poverty level justifies IFP status. See 28 U.S.C. § 1915(e)(2); Denton v.

Hernandez, 504 U.S. 25, 27 (1992); Smith-Bey v. Hosp. Adm’r, 841 F.2d 751, 757 (7th Cir. 1988). If a court

finds that the suit lacks sufficient merit or that an inadequate showing of poverty exists, the court must

deny the IFP petition. See Smith-Bey, 841 F.2d at 757.

        Furthermore, a court must dismiss a case at any time if it determines that the suit is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B). To

determine whether the suit states a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), a court applies the same

standard as it would to a motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6).

DeWalt v. Carter, 224 F.3d 607, 611 (7th Cir. 2000). In deciding a motion to dismiss under Rule 12(b)(6),

a court must accept all well-pleaded factual allegations as true and view them in the light most

favorable to the plaintiff. Luevano v. WalMart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013). To survive

dismissal, a “complaint must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and
citation omitted). “A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks and citation omitted).

        In this case, Mr. Sanders satisfies the financial prong of the analysis, but the amended

complaint lacks sufficient merit to proceed. In his amended complaint, Mr. Sanders alleges that South

Bend police officers wrote false arrest reports about him, falsely arrested him for domestic battery,

and ruined his reputation with lies. ECF 6 at 1-6. He has attached South Bend Police Department case

reports from 2007, 2009, and 2015, which document his arrests for domestic battery. ECF 6-1 at 1-4.

However, any alleged constitutional claim arising between 2007 and 2015 are time barred. “Indiana’s

two-year statute of limitations . . . is applicable to all causes of action brought in Indiana under 42

U.S.C. § 1983.” Snodderly v. R.U.F.F. Drug Enforcement Task Force, 239 F.3d 892, 894 (7th Cir. 2001).

Although the statute of limitations is an affirmative defense, dismissal is appropriate where it is clear

that the claim is time barred. Cancer Foundation, Inc. v. Cerberus Capital Management, LP, 559 F.3d 671,

674 (7th Cir. 2009). Because it has clearly been more than two years since these claims accrued, they

must be dismissed.

         Furthermore, Mr. Sanders alleges that, in May 2019, South Bend police officers once again

wrote a false arrest report about him. ECF 6 at 6. Here, Mr. Sanders is suing only the City of South

Bend. Municipalities, however, cannot be held liable for damages under § 1983 unless a governmental

policy or custom caused the alleged violation of the plaintiff’s rights. Monell v. Department of Social

Services, 436 U.S. 658, 694 (1978). For liability to attach against a municipality under § 1983, a plaintiff

must show that “deliberate action attributable to the municipality directly caused a deprivation of federal

rights.” Board of County Comm’rs v. Brown, 520 U.S. 397, 415 (1997) (emphasis in original). “Municipal

liability under § 1983 attaches where—and only where—a deliberate choice to follow a course of

action is made from among various alternatives by the official or officials responsible for establishing



                                                     2
final policy with respect to the subject matter in question.” Pemaur v. City of Cincinnati, 475 U.S. 469,

483 (1986). Because Mr. Sanders does not allege that South Bend police officers wrote a false arrest

report as a result of an official policy or custom established by the City of South Bend, he cannot

proceed on this claim.

        Though Mr. Sanders cannot proceed on this complaint, he may file an amended complaint.

See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). He may obtain a copy of this court’s approved

form    –    Civil   Complaint        (INND     Rev.       8/16)   –   on    the    court    website   at

https://www.innd.uscourts.gov/sites/innd/files/CvCmplt.pdf. If he chooses to file an amended

complaint, he must put the cause number of this case on it, which is on the first page of this order.

Further, Mr. Sanders may file another motion to proceed in forma pauperis by using form AO 239 (Rev.

1/15)         (INND            Rev.           8/16),          which         is        available        at

https://www.innd.uscourts.gov/sites/innd/files/AO239.pdf.

        For these reasons, the court:

        (1) GRANTS Iredell Sanders until December 31, 2019 to file an amended complaint;

        (2) DENIES the motion to proceed in forma pauperis with leave to re-file (ECF 2);

        (3) DENIES the motion for leave to file an ex parte document (ECF 4); and

        (4) CAUTIONS Iredell Sanders that, if he does not respond by that deadline, this case may be

dismissed without further notice.

        SO ORDERED.

        November 26, 2019                                  s/ Damon R. Leichty
                                                           Judge, United States District Court




                                                       3
